170 F.3d 1264
AMERICAN-ARAB ANTI-DISCRIMINATION COMMITTEE, et al., Plaintiffs,andAiad Arakat;  Khader Musa Hamide;  Nuangugi Julie Mungai;Ayman Mustafa Obeid;  Amjad Obeid;  Naim NadimSharif;  Michael Ibrahim Shehadeh;Bashar Amer, Plaintiffs-Appellees,v.Janet RENO, Attorney General;  Harold Ezell;  C.M.McCullough;  Doris Meissner, Commissioner, INS;  Ernest E.Gustafson, Past District Director, Ins;  Richard K. Rogers,District Director, INS;  Gilbert Reeves, Officer, INS;Immigration & Naturalization Service, Defendants-Appellants.
Nos. 96-55929, 97-55479.
United States Court of Appeals,Ninth Circuit.
April 14, 1999.

1
On Remand from the United States Supreme Court.  D.C. No. CV-87-02107-SVW.


2
Before:  D.W. NELSON and CANBY, Circuit Judges, and TANNER,* District Judge.

ORDER

3
The judgment of this court, 119 F.3d 1367, is vacated and remanded to the district court with instructions to vacate the judgment of the district court pursuant to the decision of the Supreme Court of the United States in Janet Reno, Attorney General, et al. v. American-Arab Anti-Discrimination Committee, et al., --- U.S. ----, 119 S. Ct. 936, 142 L. Ed. 2d 940 (1999).



*
 The Honorable Jack E. Tanner, Senior United States District Judge for the Western District of Washington, sitting by designation